

114 S405 PCS: Bipartisan Sportsmen's Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 15114th CONGRESS1st SessionS. 405IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Ms. Murkowski (for herself, Mr. Heinrich, Mr. Risch, Ms. Heitkamp, Mrs. Fischer, and Mr. Manchin) introduced the following bill; which was read the first timeFebruary 9, 2015Read the second time and placed on the calendarA BILLTo protect and enhance opportunities for recreational hunting, fishing, and shooting, and for other
 purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Bipartisan Sportsmen's Act of 2015.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Regulatory reforms
					Sec. 101. Modification of definition of sport fishing equipment under the Toxic Substances Control
			 Act.
					Sec. 102. Target practice and marksmanship.
					Sec. 103. Permits for importation of polar bear trophies taken in sport hunts in Canada.
					Sec. 104. Baiting of migratory game birds.
					Sec. 105. Recreational fishing, hunting, and recreational shooting on Federal public land.
					Sec. 106. Annual permit and fee for film crews of 5 persons or fewer.
					Sec. 107. Protecting the right of individuals to bear arms at water resources development projects.
					Sec. 108. Federal action transparency.
					Sec. 109. Bows in the Parks.
					TITLE II—Habitat conservation
					Sec. 201. Availability of Land and Water Conservation Fund for recreational public access projects.
					Sec. 202. Identifying opportunities for recreation, hunting, and fishing on Federal land.
					Sec. 203. Federal Land Transaction Facilitation Act.
					Sec. 204. North American Wetlands Conservation Act.
					Sec. 205. National Fish and Wildlife Foundation Establishment Act.
				IRegulatory reforms101.Modification of
			 definition of sport fishing equipment under the Toxic Substances Control
 Act(a)In generalSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—(1)in clause (v), by striking , and and inserting , or any component of any such article including, without limitation, shot, bullets and other projectiles, propellants, and primers,;(2)in clause (vi) by striking the period at the end and inserting , and; and(3)by inserting after clause (vi) the following:(vii)any sport fishing equipment (as the term is defined in subsection (a) of section 4162 of the Internal Revenue Code of 1986, without regard to paragraphs (6) through (9) thereof), the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax as provided by section 4162 or 4221 or any other provision of such Code), and sport fishing equipment components..(b)Relationship to other lawNothing in the amendments made by this section affects or limits the application of, or the obligation to comply with, any other Federal, State, or local law.102.Target practice and marksmanship(a)PurposeThe purpose of this section is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.(b)Definition of public target rangeIn this section, the term public target range means a specific location that—(1)is identified by a governmental agency for recreational shooting;(2)is open to the public;(3)may be supervised; and(4)may accommodate archery or rifle, pistol, or shotgun shooting.(c)Amendments to Pittman-Robertson Wildlife Restoration Act(1)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—(A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and(B)by inserting after paragraph (1) the following:(2)the term public target range means a specific location that—(A)is identified by a governmental agency for recreational shooting;(B)is open to the public;(C)may be supervised; and(D)may accommodate archery or rifle, pistol, or shotgun shooting;.(2)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—(A)by striking (b) Each State and inserting the following:(b)Expenditures for management of wildlife areas and resources(1)In generalExcept as provided in paragraph (2), each State;(B)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation;(C)in the second sentence, by striking The non-Federal share and inserting the following:(3)Non-federal shareThe non-Federal share;(D)in the third sentence, by striking The Secretary and inserting the following:(4)RegulationsThe Secretary; and(E)by inserting after paragraph (1) (as designated by subparagraph (A)) the following:(2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..(3)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended—(A)in subsection (a), by adding at the end the following:(3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;(B)by striking subsection (b) and inserting the following:(b)Cost sharing(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.(2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and(C)in subsection (c)(1)—(i)by striking Amounts made and inserting the following:(A)In generalExcept as provided in subparagraph (B), amounts made; and(ii)by adding at the end the following:(B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..(d)Sense of congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws (including regulations), the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.103.Permits for
 importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)) is amended by striking subparagraph (D) and inserting the following:(D)Polar bear
				parts(i)In
 generalNotwithstanding subparagraphs (A) and (C)(ii), subsection (d)(3), and sections 101 and 102, the Secretary of the Interior shall, expeditiously after the date on which the expiration of the applicable 30-day period described in subsection (d)(2) expires, issue a permit for the importation of any polar bear part (other than an internal organ) from a polar bear taken in a sport hunt in Canada to any person—(I)who submits, with the permit application, proof that the polar bear was legally harvested by the person before February 18, 1997; or(II)who submitted, with a permit application submitted before May 15, 2008, proof that the polar bear was legally harvested from a polar bear population from which a sport-hunted trophy could be imported before May 15, 2008, in accordance with section 18.30(i) of title 50, Code of Federal Regulations (or a successor regulation) by the person before May 15, 2008.(ii)Applicability
				of prohibition on the importation of a depleted species(I)Parts legally
				harvested before February 18, 1997(aa)In
 generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(I).(bb)ApplicabilityItem (aa) shall not apply to polar bear parts imported before June 12, 1997.(II)Parts legally
				harvested before May 15, 2008(aa)In
 generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(II).(bb)ApplicabilityItem (aa) shall not apply to polar bear parts imported before the date of enactment of the Bipartisan Sportsmen's Act of 2015..104.Baiting of migratory game birdsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by striking subsection (b) and inserting the following:(b)Prohibition of baiting(1)DefinitionsIn this subsection:(A)Baited area(i)In generalThe term baited area means—(I)any area on which salt, grain, or other feed has been placed, exposed, deposited, distributed, or scattered, if the salt, grain, or feed could lure or attract migratory game birds; and(II)in the case of waterfowl, cranes (family Gruidae), and coots (family Rallidae), a standing, unharvested crop that has been manipulated through activities such as mowing, discing, or rolling, unless the activities are normal agricultural practices.(ii)ExclusionsAn area shall not be considered to be a baited area if the area—(I)has been treated with a normal agricultural practice;(II)has standing crops that have not been manipulated; or(III)has standing crops that have been or are flooded.(B)BaitingThe term baiting means the direct or indirect placing, exposing, depositing, distributing, or scattering of salt, grain, or other feed that could lure or attract migratory game birds to, on, or over any areas on which a hunter is attempting to take migratory game birds.(C)Migratory game birdThe term migratory game bird means migratory bird species—(i)that are within the taxonomic families of Anatidae, Columbidae, Gruidae, Rallidae, and Scolopacidae; and(ii)for which open seasons are prescribed by the Secretary of the Interior.(D)Normal agricultural practice(i)In generalThe term normal agricultural practice means any practice in 1 annual growing season that—(I)is carried out in order to produce a marketable crop, including planting, harvest, post-harvest, or soil conservation practices; and(II)is recommended for the successful harvest of a given crop by the applicable State office of the Cooperative Extension System of the Department of Agriculture, in consultation with, and if requested, the concurrence of, the head of the applicable State department of fish and wildlife.(ii)Inclusions(I)In generalSubject to subclause (II), the term normal agricultural practice includes the destruction of a crop in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop during the current or immediately preceding crop year was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)).(II)LimitationsThe term normal agricultural practice only includes a crop described in subclause (I) that has been destroyed or manipulated through activities that include (but are not limited to) mowing, discing, or rolling if the Federal Crop Insurance Corporation certifies that flooding was not an acceptable method of destruction to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).(E)WaterfowlThe term waterfowl means native species of the family Anatidae.(2)ProhibitionIt shall be unlawful for any person—(A)to take any migratory game bird by baiting or on or over any baited area, if the person knows or reasonably should know that the area is a baited area; or(B)to place or direct the placement of bait on or adjacent to an area for the purpose of causing, inducing, or allowing any person to take or attempt to take any migratory game bird by baiting or on or over the baited area.(3)RegulationsThe Secretary of the Interior may promulgate regulations to implement this subsection.(4)ReportsAnnually, the Secretary of Agriculture shall submit to the Secretary of the Interior a report that describes any changes to normal agricultural practices across the range of crops grown by agricultural producers in each region of the United States in which the recommendations are provided to agricultural producers..105.Recreational
 fishing, hunting, and recreational shooting on Federal public land(a)DefinitionsIn this section:(1)Federal public land(A)In generalThe term Federal public land means any land or water that is—(i)owned by the United States; and(ii)managed by a Federal agency (including the Department of the Interior and the Forest Service) for purposes that include the conservation of natural resources.(B)ExclusionsThe term Federal public land does not include—(i)land or water held or managed in trust for the benefit of Indian tribes or individual Indians;(ii)land or water managed by the Director of the National Park Service or the Director of the United States Fish and Wildlife Service;(iii)fish hatcheries; or(iv)conservation easements on private land.(2)Hunting(A)In
 generalThe term hunting means use of a firearm, bow, or other authorized means in the lawful—(i)pursuit, shooting, capture, collection, trapping, or killing of wildlife; or(ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife.(B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by Federal law (including regulations)).(3)Recreational
 fishingThe term recreational fishing means—(A)an activity for sport or pleasure that involves the lawful—(i)catching, taking, or harvesting of fish; or(ii)attempted catching, taking, or harvesting of fish; or(B)any other activity for sport or pleasure that can reasonably be expected to result in the lawful catching, taking, or harvesting of fish.(4)Recreational
 shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves—(A)the discharge of a rifle, handgun, or shotgun; or(B)the use of a bow and arrow.(b)Recreational
			 fishing, hunting, and recreational shooting(1)In
 generalSubject to valid existing rights, and in cooperation with the respective State fish and wildlife agency, a Federal public land management official shall exercise the authority of the official under existing law (including provisions regarding land use planning) to facilitate use of and access to Federal public land for recreational fishing, hunting, and recreational shooting except as limited by—(A)any Federal law (including regulations) that authorizes action or withholding action for reasons of national security, public safety, or resource conservation;(B)any other Federal law (including regulations) that precludes recreational fishing, hunting, or recreational shooting on specific Federal public land units of Federal public land, or water; or(C)discretionary limitations on recreational fishing, hunting, and recreational shooting determined to be necessary and reasonable, as supported by the best scientific evidence and advanced through a transparent public process.(2)ManagementConsistent with paragraph (1), the head of each Federal public land management agency shall exercise the land management discretion of the head—(A)in a manner that supports and facilitates recreational fishing, hunting, and recreational shooting opportunities;(B)to the extent authorized under applicable State law; and(C)in accordance with applicable Federal law.(3)Planning(A)Effects of
			 plans and activities(i)Evaluation of
			 effects on opportunities to engage in recreational fishing, hunting, or
 recreational shootingFederal public land planning documents (including land resources management plans, resource management plans, travel management plans, and energy development plans) shall include a specific evaluation of the effects of the plans on opportunities to engage in recreational fishing, hunting, or recreational shooting.(ii)Other activity
			 not considered(I)In
 generalFederal public land management officials shall not be required to consider the existence or availability of recreational fishing, hunting, or recreational shooting opportunities on private or public land that is located adjacent to, or in the vicinity of, Federal public land for purposes of—(aa)planning for or determining which units of Federal public land are open for recreational fishing, hunting, or recreational shooting; or(bb)setting the levels of use for recreational fishing, hunting, or recreational shooting on Federal public land.(II)Enhanced
 opportunitiesFederal public land management officials may consider the opportunities described in subclause (I) if the combination of those opportunities would enhance the recreational fishing, hunting, or shooting opportunities available to the public.(B)Use of
 volunteersIf hunting is prohibited by law, all Federal public land planning documents described in subparagraph (A)(i) of an agency shall, after appropriate coordination with State fish and wildlife agencies, allow the participation of skilled volunteers in the culling and other management of wildlife populations on Federal public land unless the head of the agency demonstrates, based on the best scientific data available or applicable Federal law, why skilled volunteers should not be used to control overpopulation of wildlife on the land that is the subject of the planning document.(4)Bureau of land
			 management and forest service land(A)Land
			 open(i)In
 generalLand under the jurisdiction of the Bureau of Land Management or the Forest Service (including a component of the National Wilderness Preservation System, land designated as a wilderness study area or administratively classified as wilderness eligible or suitable, and primitive or semiprimitive areas, but excluding land on the outer Continental Shelf) shall be open to recreational fishing, hunting, and recreational shooting unless the managing Federal public land agency acts to close the land to the activity.(ii)Motorized
 accessNothing in this subparagraph authorizes or requires motorized access or the use of motorized vehicles for recreational fishing, hunting, or recreational shooting purposes within land designated as a wilderness study area or administratively classified as wilderness eligible or suitable.(B)Closure or
 restrictionLand described in subparagraph (A)(i) may be subject to closures or restrictions if determined by the head of the agency to be necessary and reasonable and supported by facts and evidence for purposes including resource conservation, public safety, energy or mineral production, energy generation or transmission infrastructure, water supply facilities, protection of other permittees, protection of private property rights or interests, national security, or compliance with other law, as determined appropriate by the Director of the Bureau of Land Management or the Chief of the Forest Service, as applicable.(C)Shooting
			 ranges(i)In
 generalExcept as provided in clause (iii), the head of each Federal public land agency may use the authorities of the head, in a manner consistent with this section and other applicable law—(I)to lease or permit use of land under the jurisdiction of the head for shooting ranges; and(II)to designate specific land under the jurisdiction of the head for recreational shooting activities.(ii)Limitation on
 liabilityAny designation under clause (i)(II) shall not subject the United States to any civil action or claim for monetary damages for injury or loss of property or personal injury or death caused by any recreational shooting activity occurring at or on the designated land.(iii)ExceptionThe head of each Federal public land agency shall not lease or permit use of Federal public land for shooting ranges or designate land for recreational shooting activities within a component of the National Wilderness Preservation System, land designated as a wilderness study area or administratively classified as wilderness eligible or suitable, and primitive or semiprimitive areas.(5)ReportNot later than October 1 of every other year, beginning with the second October 1 after the date of enactment of this Act, the head of each Federal public land agency who has authority to manage Federal public land on which recreational fishing, hunting, or recreational shooting occurs shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(A)any Federal public land administered by the agency head that was closed to recreational fishing, hunting, or recreational shooting at any time during the preceding year; and(B)the reason for the closure.(6)Closures or
			 significant restrictions of 1,280 or more acres(A)In
 generalOther than closures established or prescribed by land planning actions referred to in paragraph (4)(B) or emergency closures described in subparagraph (C), a permanent or temporary withdrawal, change of classification, or change of management status of Federal public land or water that effectively closes or significantly restricts 1,280 or more contiguous acres of Federal public land or water to access or use for recreational fishing or hunting or activities relating to fishing or hunting shall take effect only if, before the date of withdrawal or change, the head of the Federal public land agency that has jurisdiction over the Federal public land or water—(i)publishes appropriate notice of the withdrawal or change, respectively;(ii)demonstrates that coordination has occurred with a State fish and wildlife agency; and(iii)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.(B)Aggregate or
 cumulative effectsIf the aggregate or cumulative effect of separate withdrawals or changes effectively closes or significantly restricts or affects 1,280 or more acres of land or water, the withdrawals and changes shall be treated as a single withdrawal or change for purposes of subparagraph (A).(C)Emergency
			 closures(i)In
 generalNothing in this section prohibits a Federal public land management agency from establishing or implementing emergency closures or restrictions of the smallest practicable area of Federal public land to provide for public safety, resource conservation, national security, or other purposes authorized by law.(ii)TerminationAn emergency closure under clause (i) shall terminate after a reasonable period of time unless the temporary closure is converted to a permanent closure consistent with this section.(7)No
 priorityNothing in this section requires a Federal agency to give preference to recreational fishing, hunting, or recreational shooting over other uses of Federal public land or over land or water management priorities established by other Federal law.(8)Consultation
 with councilsIn carrying out this section, the heads of Federal public land agencies shall consult with the appropriate advisory councils established under Executive Order 12962 (16 U.S.C. 1801 note; relating to recreational fisheries) and Executive Order 13443 (16 U.S.C. 661 note; relating to facilitation of hunting heritage and wildlife conservation).(9)Authority of
			 states(A)In
 generalNothing in this section interferes with, diminishes, or conflicts with the authority, jurisdiction, or responsibility of any State to manage, control, or regulate fish and wildlife under State law (including regulations) on land or water within the State, including on Federal public land.(B)Federal
			 licenses(i)In
 generalExcept as provided in clause (ii), nothing in this subsection authorizes the head of a Federal public land agency head to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal public land in the State.(ii)Migratory bird
 stampsNothing in this subparagraph affects any migratory bird stamp requirement of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718a et seq.).106.Annual permit
 and fee for film crews of 5 persons or fewer(a)PurposeThe purpose of this section is to provide commercial film crews of 5 persons or fewer access to film in areas designated for public use during public hours on Federal land and waterways.(b)National Park System landSection 100905 of title 54, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and (B)by adding at the end the following:(3)Special rules
				for film crews of 5 persons or fewer(A)Definition of
 film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.(B)Required permit
 and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.(C)Commercial
 filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.(D)No additional
 feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).(E)Use of
 camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.(F)Notification
 requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.(G)Denial of
 accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—(i)there is a likelihood of resource damage that cannot be mitigated;(ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;(iii)the activity poses health or safety risks to the public; or(iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and(2)in the first sentence of subsection (b), by striking collect any costs and inserting recover any costs.(c)Other Federal landSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and(B)by adding at the end the following:(3)Special rules for film crews of 5 persons or fewer(A)Definition of film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.(B)Required permit
 and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.(C)Commercial
 filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.(D)No additional
 feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).(E)Use of
 camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.(F)Notification
 requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.(G)Denial of
 accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—(i)there is a likelihood of resource damage that cannot be mitigated;(ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;(iii)the activity poses health or safety risks to the public; or(iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and(2)in the first sentence of subsection (b)—(A)by striking collect any costs and inserting recover any costs; and(B)by striking similar project and inserting similar projects.107.Protecting the right of individuals to bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, in any area open to the public (other than a Federal facility as defined in section 930(g) of title 18, United States Code) at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—(1)the individual is not otherwise prohibited by law from possessing the firearm; and(2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.108.Federal action transparency(a)Modification of equal access to justice provisions
 (1)Agency proceedingsSection 504 of title 5, United States Code, is amended— (A)in subsection (c)(1), by striking , United States Code;
 (B)by redesignating subsection (f) as subsection (i); and (C)by striking subsection (e) and inserting the following:
							
								(e)
 (1)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Bipartisan Sportsmen's Act of 2015, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year under this section.(2)Each report under paragraph (1) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.(3)
 (A)Each report under paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (B)The disclosure of fees and other expenses required under subparagraph (A) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (f)As soon as practicable, and in any event not later than the date on which the first report under subsection (e)(1) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this section made on or after the date of enactment of the Bipartisan Sportsmen's Act of 2015, the following information:
 (1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if available.
 (2)The name of the agency involved in the adversary adjudication. (3)A description of the claims in the adversary adjudication.
 (4)The name of each party to whom the award was made. (5)The amount of the award.
 (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (h)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g)..
 (2)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5) (A)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Bipartisan Sportsmen's Act of 2015, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection.(B)Each report under subparagraph (A) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
								(C)
 (i)Each report under subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (ii)The disclosure of fees and other expenses required under clause (i) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (D)The Chairman of the Administrative Conference of the United States shall include and clearly identify in each annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
 (i)any amounts paid under section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
 (iii)the statute under which the plaintiff filed suit. (6)As soon as practicable, and in any event not later than the date on which the first report under paragraph (5)(A) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this subsection made on or after the date of enactment of the Bipartisan Sportsmen's Act of 2015, the following information:
 (A)The case name and number, hyperlinked to the case, if available. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made. (D)A description of the claims in the case.
 (E)The amount of the award. (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
 (3)Technical and conforming amendmentsSection 2412 of title 28, United States Code, is amended— (A)in subsection (d)(3), by striking United States Code,; and
 (B)in subsection (e)— (i)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (ii)by striking of such title and inserting of this title.(b)Judgment fund transparencySection 1304 of title 31, United States Code, is amended by adding at the end the following:
 (d)Beginning not later than the date that is 60 days after the date of enactment of the Bipartisan Sportsmen's Act of 2015, and unless the disclosure of such information is otherwise prohibited by law or a court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment.
 (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant.
 (4)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim.
 (6)The name of the agency that submitted the claim.
 .109.Bows in the Parks(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the National Park Service.(2)Not ready for immediate useThe term not ready for immediate use means—(A)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and(B)with respect to a crossbow, uncocked.(b)Vehicular transportation authorizedThe Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any unit of the National Park System in the vehicle of the individual if—(1)the individual is not otherwise prohibited by law from possessing the bows and crossbows;(2)the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across National Park System land; and(3)the possession of the bows and crossbows is in compliance with the law of the State in which the unit of the National Park System is located.IIHabitat conservation201.Availability of
			 Land and Water Conservation Fund for recreational public access
 projects(a)Availability of fundsSection 200303 of title 54, United States Code, is amended to read as follows:200303.Availability of funds for certain projectsNotwithstanding any other provision of this Act, the Secretary and the Secretary of Agriculture shall ensure that, of the amounts appropriated for the fund for each fiscal year, not less than the greater of 1.5 percent of the amounts or $10,000,000 shall be made available for projects that secure public access to Federal land for hunting, fishing, and other recreational purposes through easements, rights-of-way, or fee title acquisitions from willing sellers..(b)Conforming
 amendments(1)Availability of depositsSection 200302(c)(3) of title 54, United States Code, is amended by striking Notwithstanding section 200303 of this title, money and inserting Money.(2)Contracts for acquisition of land and waterSection 200308 of title 54, United States Code, is amended in the first sentence, by striking by section 200303 of this title.(3)Contracts for options to acquire land and water in SystemSection 200309 of title 54, United States Code, is amended in the third sentence by striking by section 200303 of this title.202.Identifying opportunities for recreation, hunting, and fishing on Federal land(a)DefinitionsIn this section:(1)Federal public land management agencyThe term Federal public land management agency means any of the National Park Service, the United States Fish and Wildlife Service, the Forest Service, and the Bureau of Land Management.(2)State or regional officeThe term State or regional office means—(A)a State office of the Bureau of Land Management; or(B)a regional office of the National Park Service, the United States Fish and Wildlife Service, or the Forest Service.(3)Travel
 management planThe term travel management plan means a plan for the management of travel—(A)with respect to land under the jurisdiction of the National Park Service, on park roads and designated routes under section 4.10 of title 36, Code of Federal Regulations (or successor regulations);(B)with respect to land under the jurisdiction of the United States Fish and Wildlife Service, on the land under a comprehensive conservation plan prepared under section 4(e) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(e));(C)with respect to land under the jurisdiction of the Forest Service, on National Forest System land under part 212 of title 36, Code of Federal Regulations (or successor regulations); and(D)with respect to land under the jurisdiction of the Bureau of Land Management, under a resource management plan developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).(b)Priority lists required(1)In generalNot later than 180 days after the date of enactment of this Act, annually during the 10-year period beginning on the date on which the first priority list is completed, and every 5 years after the end of the 10-year period, each head of each State or regional office shall prepare a priority list, to be made publicly available on the website of the applicable Federal public land management agency, which shall identify the location and acreage of land under the jurisdiction of the State or regional office on which the public is allowed, under Federal or State law, to hunt, fish, or use the land for other recreational purposes but—(A)to which there is no public access or egress; or(B)to which public access or egress to the legal boundaries of the land is significantly restricted (as determined by the head of the State or regional office).(2)Minimum sizeAny land identified under paragraph (1) shall consist of contiguous acreage of at least 640 acres.(3)ConsiderationsIn preparing the priority list required under paragraph (1), the head of the State or regional office shall consider with respect to the land—(A)whether access is absent or merely restricted, including the extent of the restriction;(B)the likelihood of resolving the absence of or restriction to public access;(C)the potential for recreational use;(D)any information received from the public or other stakeholders during the nomination process described in paragraph (5); and(E)any other factor as determined by the head of the State or regional office.(4)Adjacent land statusFor each parcel of land on the priority list, the head of the State or regional office shall state whether resolving the issue of public access or egress to the land would require acquisition of an easement, right-of-way, or fee title from—(A)another Federal agency;(B)a State, local, or tribal government; or(C)a private landowner.(5)Nomination processIn preparing a priority list under this section, the head of the State or regional office shall provide an opportunity for members of the public to nominate parcels for inclusion on the priority list.(c)Access optionsWith respect to land included on a priority list described in subsection (b), the head of the State or regional office shall develop and submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report on options for providing access that—(1)identifies how public access and egress could reasonably be provided to the legal boundaries of the land in a manner that minimizes the impact on wildlife habitat and water quality;(2)specifies the steps recommended to secure the access and egress, including acquiring an easement, right-of-way, or fee title from a willing owner of any land that abuts the land or the need to coordinate with State land management agencies or other Federal, State, or tribal governments to allow for such access and egress; and(3)is consistent with the travel management plan in effect on the land.(d)Protection of personally identifying informationIn making the priority list and report prepared under subsections (b) and (c) available, the head of the State or regional office shall ensure that no personally identifying information is included, such as names or addresses of individuals or entities.(e)Willing ownersFor purposes of providing any permits to, or entering into agreements with, a State, local, or tribal government or private landowner with respect to the use of land under the jurisdiction of the government or landowner, a Federal land management agency shall not take into account whether the State, local, or tribal government or private landowner has granted or denied public access or egress to the land.(f)Means of public
 access and egress includedIn considering public access and egress under subsections (b) and (c), the head of the applicable Federal public land management agency shall consider public access and egress to the legal boundaries of the land described in those subsections, including access and egress—(1)by motorized or non-motorized vehicles; and(2)on foot or horseback.(g)Effect(1)In
 generalThis section shall have no effect on whether a particular recreational use shall be allowed on the land included in a priority list under this section.(2)Effect of
 allowable uses on agency considerationIn preparing the priority list under subsection (b), the head of the applicable State or regional office shall only consider recreational uses that are allowed on the land at the time that the priority list is prepared.203.Federal Land
 Transaction Facilitation Act(a)In generalThe Federal Land Transaction Facilitation Act is amended—(1)in section 203(2) (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act was and inserting is;(2)in section 205 (43 U.S.C. 2304)—(A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and(B)by striking subsection (d);(3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and(4)in section 207(b) (43 U.S.C. 2306(b))—(A)in paragraph (1)—(i)by striking 96–568 and inserting 96–586; and(ii)by striking ; or and inserting a semicolon;(B)in paragraph (2)—(i)by inserting Public Law 105–263; before 112 Stat.; and(ii)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);(4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);(5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);(6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);(7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or(8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121)..(b)Funds to the TreasuryOf the amounts deposited in the Federal Land Disposal Account, there shall be transferred to the Treasury $1,000,000 for each of fiscal years 2016 through 2025.204.North American
 Wetlands Conservation ActSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended—(1)in paragraph (4), by striking and;(2)in paragraph (5), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(6)$50,000,000 for each of fiscal years 2015 through 2020..205.National Fish and Wildlife Foundation Establishment Act(a)Board of directors of the Foundation(1)In generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—(A)in subsection (b)—(i)by striking paragraph (2) and inserting the following:(2)In
 generalAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—(A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and(B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.;
 and(ii)by striking paragraph (3) and inserting the following:(3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.;
 and(B)in subsection (g)(2)—(i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:(A)In
 generalOfficers; and(ii)by striking subparagraph (B) and inserting the following:(B)Executive
 DirectorThe Foundation shall have an Executive Director who shall be—(i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and(ii)knowledgeable and experienced in matters relating to fish and wildlife conservation..(2)Conforming
 amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.(b)Rights and
 obligations of the FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—(1)in subsection (c)—(A)by striking (c) Powers.—To carry out its purposes under and inserting the following:(c)Powers(1)In
 generalTo carry out the purposes described in;(B)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and indenting appropriately;(C)in subparagraph (D) (as redesignated by subparagraph (B)), by striking that are insured by an agency or instrumentality of the United States and inserting at 1 or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;(D)in subparagraph (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D);(E)in subparagraph (J) (as redesignated by subparagraph (B)), by striking ; and and inserting a semicolon;(F)by striking subparagraph (K) (as redesignated by subparagraph (B)) and inserting the following:(K)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and(L)to do acts necessary to carry out the purposes of the Foundation.;
 and(G)by striking the undesignated matter at the end and inserting the following:(2)Treatment of
				real property(A)In
 generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.(B)Encumbered real
 propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.(3)Savings
 clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.;
 (2)by striking subsections (f) and (g); and(3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.(c)Authorization
 of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—(1)in subsection (a), by striking paragraph (1) and inserting the following:(1)In
 generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2015 through 2020—(A)$15,000,000 to the Secretary of the Interior;(B)$5,000,000 to the Secretary of Agriculture; and(C)$5,000,000 to the Secretary of Commerce.;(2)in subsection (b)—(A)by striking paragraph (1) and inserting the following:(1)Amounts from
				Federal agencies(A)In
 generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities may provide Federal funds to the Foundation, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.(B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.(C)Management
 feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;(B)in paragraph (2)—(i)in the paragraph heading, by striking funds and inserting amounts;(ii)by striking shall be used and inserting may be used; and(iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and(C)by adding at the end the following:(3)Administration
				of amounts(A)In
 generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—(i)to address an environmental emergency resulting from a natural or other disaster; or(ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.(B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and
 (3)by adding at the end the following:(d)Use of gifts,
 devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..(d)Limitation on
 authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.February 9, 2015Read the second time and placed on the calendar